DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action responds to the Application filed on 9/23/2020.  Claims 1-20 are pending.
Specification
The disclosure is objected to because of the following informalities:
-- now U.S. Patent No. 10,817,643, —should be inserted after “16/410,761, filed on May 13, 2019, ”   (lines 1-2 of paragraph [0001] of Applicant’s specification) to update status of the referenced U.S. application.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No.  US 10,289,794 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other, wherein the step/operation of .
Claims 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-13 of U.S. Patent No.  US 10,289,794 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other, wherein the step/operation of receiving a layout pattern of the first layout pattern as recited in the present claims correspond to the steps of providing layout patterns and selecting a first layout pattern as recited in the patented claims (which basically amount to receiving a layout pattern of a first layout pattern); wherein the determining whether a second layout pattern satisfies an electromigration (EM) rule as recited the present claims, is an obvious variation of an implementation that “wherein the second layout pattern meets the EM rule” as part of the replacing step of the patented claims; wherein the replacing the first layout pattern with the second layout pattern in response to determinization that…a size of the seco0nd layout pattern being less than a size of the first layout pattern as recited in the present claims are covered by patented claim 9; wherein the further steps of generating a layout design and fabricating the semiconductor device as recited in the patented claims are covered by present claims 13-15.
Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of U.S. Patent No.  US 10,289,794 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other, performing similar steps/operations of selecting, from a lookup table, a plurality of layout patterns; selecting a layout patterns form the plurality of layout patterns having a smallest physical size; performing a placement and routing process; except each of the via pillar .
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-20 of U.S. Patent No. 10,817,643 B2  . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other, performing similar steps, wherein the step/operation of determining whether a driving load of a via pillar structure of the first and second layout patterns meet an electromigration rule, as recited in the patented claims, corresponds to the present claims’ limitations in which “each of the plurality of layout patterns meet an electromigration rule” (which would obviously was previously determined when used in the comparison step of the present claims as further covered by the present claims 5-6); wherein the steps of comparing and replacing as recited in the present claims are obvious subset of the step of replacing as recited in the present claims, since the replacing step of the patented claims requires that “a physical size of the second layout pattern being less than a physical size of the first layout pattern” which necessarily requires some sort of comparison in physical between the first layout pattern and the second layout pattern for which the particular comparing step of the present claims is an obvious subset thereof; and wherein the further step of updating the layout design to include the second layout pattern, as recited in the patented claims is an obvious step to be performed as intended by the present claims in order to ensure .
Claims 9-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-20 of U.S. Patent No. 10,817,643 B2  . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other, performing similar steps of receiving and replacing, wherein the step/operation of determining whether a driving load of a via pillar structure of the second layout patterns meet an electromigration rule, as recited in the patented claims, is an obvious subset of the step of determining whether a second layout pattern satisfies the electromigration rule, as recited in the present claims since the present claims would cover the “driving load” of via pillar structure for electromigration determination;  wherein the step of determining whether a driving load of a via pillar structure of the first layout patterns meet an electromigration rule as recited in the patented claims, is covered by the present claim 17 which presume that the plurality of layout patterns including the first layout pattern satisfied the electromigration rule (which was previously performed or determined); and wherein the further step of updating the layout design to include the second layout pattern, as recited in the patented claims is an obvious step to be performed as intended by the .
Claims 17-20  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,817,643 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other, performing similar steps of selecting and performing a placement and routing process, wherein the selecting from a lookup table as recited in the present claims are covered in the patented claim 5; and wherein the further limitation that “each of the pillar structures comprises metal layers and at least one via coupled to the metal layers” as recited in the patented claims are obvious subset of the via structures of the present claims which cover this particular limitation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention; wherein “in response to the size of the second layout pattern being less than the size of the first layout pattern” (last two lines of claim 1) should be –in response to the size of via pillar structure of the second layout pattern being less than the size of the via pillar structure of the first layout pattern” since the step of comparing performs the comparison between the size of the via pillar structure for which the replacing step responds to.
Claim Objections
Claims 9-16 are objected to because of the following informalities:  
As per claim 9, “second layout” (line 6) should be –second layout pattern—for proper antecedent basis and for greater clarification since the EM rule was determined on the “second layout pattern” and not merely the “second layout”. 
As per claims 10-16, the claims are objected to for incorporating the above errors into the respective claims by claim dependency.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 would be allowable if claims 1-8 are rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, if claims 9-16 are rewritten or amended to overcome the noted minor informalities, and if the non-statutory double patenting obviousness rejections set forth in this Office action are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
As per claims 1-8, the independent claim 1, from which the respective claims depend, recites a combination of inventive steps of comparing a size of a via pillar structure of the first and the second layout patterns and replacing the first layout pattern with the second layout pattern in response to the size of the [via structure of the] second layout pattern being less than the size of the [via structure of the] first layout pattern as 
	As per claims 9-16, the independent claim 9, from which the respective claims depend, recites a combination of inventive steps of determining whether a second layout pattern satisfies an electromigration rule and replacing the first layout pattern with the second layout pattern in response to a determination that the second layout [patterns] satisfies the EM rule and a size of the second layout pattern being less than a size of the first layout pattern, as claimed, which the prior arts made of record failed to teach or suggest as claimed.  Furthermore, under the 2019 Patent Eligibility Guideline, the claims are directed to patent eligible subject matter because (1) under Step 1, the claims are directed to a process; (2)  under Step 2A, Prong  One, the claims are not directed to mathematical concepts comprising mathematical relationships, mathematical formulas or equations, and mathematical calculations since  no expressed 
	As per claims 17-20, the independent claim 17, from which the claims depend, recites a method comprising a combination of inventive steps of selecting, from a lookup table, a plurality of layout patterns; selecting a layout pattern from the selected plurality of layout patterns having a smallest physical size, from which placement and routing are performed on the selected layout pattern, in the manner as claimed, which the prior arts made of record failed to teach or suggest as claimed.  .  Furthermore, under the 2019 Patent Eligibility Guideline, the claims are directed to patent eligible subject matter because (1) under Step 1, the claims are directed to a process; (2)  under Step 2A, Prong  One, the claims are not directed to mathematical concepts comprising mathematical relationships, mathematical formulas or equations, and mathematical calculations since  no expressed equation or formula is recited in the claims; nor are the claims directed to a mental process since one of ordinary skilled in the art at the time of the filing of the invention, would NOT reasonably be able to perform the method mentally since the calculations would involve large amount of data associated with the electronic design (i.e., layout design), as normally found in the art of computer-aided design and analysis of circuits, nor are  the claims directed to certain methods of organizing human activity. 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHALLAKA KIK whose telephone number is (571)272-1895. The examiner can normally be reached Maxiflex Mon-Fri 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
		Commissioner for Patents


Alexandria, VA 22313-1450

	or faxed to:

		571-273-8300	




/PHALLAKA KIK/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        March 10, 2022